Case: 21-40623      Document: 00516505851         Page: 1     Date Filed: 10/12/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                  No. 21-40623                             October 12, 2022
                                Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Yesenia Yvette Armendariz,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:19-CR-71-3


   Before Southwick, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Yesenia Yvette Armendariz appeals her 210–month sentence
   following her guilty plea and conviction of possession with intent to distribute
   500 grams or more of methamphetamine. Armendariz argues that the district
   court erred when it increased her offense level by two levels pursuant to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40623       Document: 00516505851         Page: 2   Date Filed: 10/12/2022




                                    No. 21-40623


   U.S.S.G. § 2D1.1(b)(5), which applies if the offense involved the importation
   of methamphetamine. Specifically, Armendariz contends that the
   information contained within the presentence report (“PSR”), upon which
   the district court relied in applying this enhancement, was vague and
   uncorroborated.
          We review de novo a district court’s interpretation or application of
   the Sentencing Guidelines and its factual findings for clear error. See United
   States v. Muniz, 803 F.3d 709, 712 (5th Cir. 2015). “[I]n determining whether
   an enhancement applies, a district court is permitted to draw reasonable
   inferences from the facts, and these inferences are fact-findings reviewed for
   clear error as well.” United States v. Ramos-Delgado, 763 F.3d 398, 400 (5th
   Cir. 2014) (internal quotation and citation omitted). Further, the district
   court may “adopt the facts contained in a PSR without further inquiry if
   those facts have an adequate evidentiary basis with sufficient indicia of
   reliability and the defendant does not present rebuttal evidence or otherwise
   demonstrate that the information in the PSR is unreliable.” United States v.
   Cabrera, 288 F.3d 163, 173-74 (5th Cir. 2002).
          A defendant’s offense level may be increased by two levels if the
   Government shows by a preponderance of the evidence that the offense
   “involved the importation of . . . methamphetamine” and the defendant did
   not receive a mitigating role adjustment. § 2D1.1(b)(5); see United States v.
   Arayatanon, 980 F.3d 444, 452 (5th Cir. 2020), cert. denied, 142 S. Ct. 378
   (2021).   The enhancement “applies when ‘the offense involved the
   importation of . . . methamphetamine,’ even if the defendant did not know
   that the methamphetamine was imported.” United States v. Serfass, 684 F.3d
   548, 554 (5th Cir. 2012) (quoting § 2D1.1(b)(5)).
          Here, the PSR included sufficient evidence for the district court to
   rule, factually, that the methamphetamine Armendariz possessed was




                                         2
Case: 21-40623      Document: 00516505851           Page: 3    Date Filed: 10/12/2022




                                     No. 21-40623


   imported. First, although Armendariz argues that the district court erred in
   relying on a statement obtained from the case agent and contained in the PSR
   that the methamphetamine was imported from Michoacan, Mexico, she has
   not offered any evidence to rebut this fact or demonstrate its unreliability. See
   Cabrera, 288 F.3d at 173-74.
          Moreover, other information in the PSR further supports the district
   court’s fact determination, including statements obtained from Armendariz
   and her co-defendants indicating that Armendariz took possession of 14
   kilograms of 97-99%-pure methamphetamine which had been concealed in
   the tires of a Chevrolet Silverado. See United States v. Cadena, 642 F. App’x
   306, 307-08 (5th Cir. 2016) (explaining that purity and quantity are factors to
   consider in determining whether methamphetamine is imported). Similarly,
   the PSR noted that Armendariz “corroborated” information from her co-
   defendant husband that several men from Michoacan, Mexico came looking
   for the drugs.
          Accordingly, we cannot say the district court clearly erred in applying
   the two-level enhancement under § 2D1.1(b)(5). See Ramos-Delgado, 763
   F.3d at 400; Serfass, 684 F.3d at 554.


          AFFIRMED.




                                            3